Citation Nr: 0802956	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-22 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for transitional cell 
carcinoma of the bladder (bladder cancer), including as due 
to herbicide exposure in service, and as secondary to 
service-connected adenocarcinoma of the prostate (prostate 
cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from  February 1946 to 
April 1953, from June 1956 to February 1965 and from February 
1965 to July 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In August 2007, the Board requested a medical advisory 
opinion from the Veterans Health Administration (VHA) 
regarding the etiology of the veteran's bladder cancer.  See 
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a).  The opinion was 
prepared in October 2007.  In November 2007, the Board 
provided the veteran a copy of the medical expert opinion and 
provided him an additional opportunity to submit or identify 
pertinent evidence or argument, and he has done so.  He also 
waived his right to have the new evidence first considered by 
the agency of original jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the veteran demonstrates that the 
veteran's bladder cancer was not manifest in service or 
within one year of separation from service; is not 
etiologically related to any in-service injury or disease, 
including herbicide exposure during service in Vietnam; and 
is not etiologically related to service-connected prostate 
cancer.


CONCLUSION OF LAW

The veteran's bladder cancer was not incurred in active 
service, may not be presumed to have been incurred in such 
service, including as a result of herbicide exposure, and is 
not caused or aggravated by service-connected prostate 
cancer.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2003, 
April 2004, and March 2006, all of which were subsequent to 
the initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a December 2006 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, obtained a medical opinion as to the 
etiology of his disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The veteran's service medical records are negative for any 
findings, complaints or treatment of any cancer.  Post-
service medical records show that the veteran was diagnosed 
with prostate cancer in 1992.  He underwent radical 
retropubic prostatectomy with pelvic lymph node dissection in 
November 1992.  Service connection for prostate cancer was 
granted in January 1997, on a presumptive basis as related to 
Agent Orange exposure during his Vietnam service.  The 
veteran was diagnosed with bladder cancer in 2003.  The 
veteran seeks service connection for bladder cancer as 
secondary to prostate cancer.  The veteran contends that 
cancer spread from the prostate to the bladder.  He noted 
that he served in an area of Vietnam known for large amounts 
of spraying of herbicides.  In addition, he also believes 
that herbicide exposure caused his bladder cancer, even 
though the scientific community such as the National Academy 
of Sciences (NAS) has not found a definite link.  

Regarding whether the bladder cancer is related to exposure 
to herbicides (Agent Orange) in service, the veteran's 
service records clearly demonstrate he served in the Republic 
of Vietnam during the required period.  He is presumed to 
have been exposed to Agent Orange in service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii).  The regulations, however, do not 
provide presumptive service connection for bladder cancer 
based on exposure to Agent Orange.  38 C.F.R. § 3.307, 3.309.  
The VA Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 57586-57589 (1996). 

The Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for urinary bladder cancer.  See Notice, 68 Fed. Reg. 27,630-
41 (May 20, 2003).  This determination was made by the 
Secretary in conjunction of research and studies performed by 
the NAS.  The Secretary's determination noted that urinary 
bladder cancer is the most common of the genitourinary tract 
cancers.  Bladder cancer incidence increases greatly with age 
over 40 years.  The most important known risk factor for 
bladder cancer is smoking.  Occupational exposures to 
aromatic amines (also called arylamines), polycyclic aromatic 
hydrocarbons (PAHs), and certain other organic chemicals used 
in the rubber, leather, textile, paint products, and printing 
industries are also associated with higher incidence of 
bladder cancer.  High-fat diets have been implicated as risk 
factors, along with exposure to the parasite Schistosoma 
haematobium.  Exposure to inorganic arsenic is also a risk 
factor for bladder cancer, and cacodylic acid is a metabolite 
of inorganic arsenic.  The data remain insufficient to 
conclude that studies of inorganic arsenic exposure are 
directly relevant to exposure to cacodylic acid.  Therefore, 
NAS did not consider the literature on inorganic arsenic.

NAS in its initial report, entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam," (VAO) 
on July 27, 1993, and Update 1996 stated that there was 
limited or suggestive evidence of no association between 
exposure to herbicides used in Vietnam or the contaminant 
dioxin and urinary bladder cancer.  NAS, beginning with 
Update 1998, changed that conclusion to inadequate or 
insufficient information regarding an association.  In Update 
2002, NAS reviewed an updated occupational study of mortality 
in Dow chemical workers potentially exposed to herbicides 
(Burns CJ, Beard KK, Cartmill JB. 2001.  Mortality in 
chemical workers potentially exposed to 2,4- 
dichlorophenoxyacetic acid (2,4-D) 1945-1994: an update.  
Occupational and Environmental Medicine 58(1):24-30), which 
found no increased risk of mortality due to bladder cancer.  
NAS also reviewed Revich et al. (2001), in which an increase 
in age-adjusted bladder cancer incidence was shown in 
Chapaevsk when compared to the Samara Region of the Russian 
Republic. NAS noted, however, that the study did not control 
for occupation and smoking history, and there was no 
information on the number of cases included in the analysis 
or the completeness of surveillance for cancer in Chapaevsk 
and the Samara region.  In Update 2002, NAS concluded that 
there is no evidence to support changing the "inadequate or 
insufficient" categorization for bladder cancer.  Taking 
account of the available evidence and NAS analysis, the 
Secretary has found that the credible evidence against an 
association between herbicide exposure and urinary bladder 
cancer outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.
See 68 Fed. Reg. at 27,634.

Service connection for bladder cancer is, accordingly, not 
warranted on a presumptive basis.

Direct service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, service 
connection may be granted for a chronic disease, including 
cancer, if manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.303(d), 3.307, 3.309; Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Considering service connection as 
directly incurred in service, because the veteran had service 
in Vietnam, his exposure to herbicides is presumed; however, 
the evidence shows that bladder cancer did not manifest in 
service or within one year of separation from service, and 
the weight of the competent medical evidence shows that the 
veteran's bladder cancer is not etiologically related to any 
in-service injury or disease, including herbicide exposure 
during service in Vietnam.  There is no medical evidence of 
record to show a nexus between the veteran's exposure to 
herbicides (Agent Orange) in service and the development of 
his transitional cell carcinoma of the bladder.

Service connection for bladder cancer is, accordingly, not 
warranted on a direct basis.

Regarding the theory of secondary service connection, the 
competent medical evidence shows that the veteran's bladder 
cancer is not etiologically related to his service-connected 
prostate cancer.  A VHA physician, in an October 2007 report, 
stated that it is unlikely that the veteran's service-
connected prostate cancer caused his bladder cancer because 
bladder cancer and prostate cancer were of different 
pathologies arising from different histologies.  

Service connection for bladder cancer is, accordingly, not 
warranted on a direct basis.

With regard to the veteran's belief and written assertions to 
the effect that his bladder cancer is related to in-service 
exposure to herbicides during Vietnam service, or is 
secondarily related to his service-connected prostate cancer, 
while the veteran is competent to state what symptoms he 
experienced in service or at any time thereafter, he is not 
competent to render a medical nexus opinion between bladder 
cancer and in-service exposure to herbicides or prostate 
cancer.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 



ORDER

Service connection for bladder cancer, including as due to 
herbicide exposure in service, and as secondary to service-
connected prostate cancer, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


